In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Westchester County (Scarpino, J.), entered June 29, 2000, as granted the cross motion of the defendant Barr Brothers Moving Company, Inc., for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff Innocenza Tresgallo (hereinafter the plaintiff) allegedly sustained injuries when she tripped and fell in the hallway of a commercial building where four-by-eight masonite boards had been placed to protect the floors during a move conducted by the defendant Barr Brothers Moving Company, Inc. (hereinafter Barr).
The Supreme Court properly granted Barr’s cross motion for summary judgment dismissing the complaint insofar as asserted against it. During her deposition, the plaintiff testified that she did not see the “cardboard” before she fell, and that she did not notice whether it was raised from the floor. Since the plaintiff failed to identify any aspect of the masonite floorboards or their placement which was defective or caused her to fall, the jury would have been required to speculate as to the cause of her accident (see, Robinson v Lupo, 261 AD2d 525; Castellitto v Atlantic & Pac. Co., 244 AD2d 379; Ruchman v Olympia & York, 238 AD2d 381). The Supreme Court also correctly concluded, as a matter of law, that the presence of the boards in the hallway was not an inherently dangerous condition, and was readily observable by the reasonable use of the plaintiff’s senses (see, Dominitz v Food Emporium, 271 AD2d 640; Boehme v Edgar Fabrics, 248 AD2d 344; Moran v County of Dutchess, 237 AD2d 266). S. Miller, J. P., H. Miller, Schmidt and Cozier, JJ., concur.